Title: [Diary entry: 6 July 1785]
From: Washington, George
To: 

Wednesday 6th. Mercury at 80 in the Morning 84 at Noon and 84 at Night. Clear and warm, with but little Wind & that variable. Mrs. Blackburn and her daughter went away before breakfast. General Lincoln & his Son; Mr. Porter, & a Doctr. Milne came to Dinner & returned afterwards. Received from Genl. Lincoln 3 young trees of the Spruce Pine and two of the Fir or Hemlock in half Barrels which seemed to be healthy & vegitating. Also received from Doctr. Craik by his Son a parcel of Chinese Seeds similar to those presented to me by Mr. Porter on the 2d Instt.